Citation Nr: 0926267	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  02-13 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder 
(PTSD) in excess of 30 percent, effective from July 14, 1999, 
and in excess of 50 percent, effective from June 5, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for PTSD 
and assigned a 30 percent rating, effective from July 14, 
1999.  In June 2007, the Veteran testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  In August 2007, this matter was remanded 
to the RO via the Appeals Management Center (AMC), in order 
that additional evidentiary development could be 
accomplished.  By April 2009 rating decision, a 50 percent 
rating was granted for PTSD, effective from June 5, 2007.  
The Veteran has continued his appeal for higher ratings for 
the applicable time periods.

Although further delay is regrettable, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


REMAND

At his June 2007 videoconference hearing, the Veteran 
testified that he had received treatment from Dr. H, at a Vet 
Center.  In the August 2007 remand, the Board specifically 
requested that "[w]ith any assistance needed from the 
Veteran, obtain complete treatment records from the Vet 
Center".  In a letter dated in November 2007, the AMC 
advised the Veteran that they needed information to identify 
the Vet Center(s) and primary care provider(s) from which he 
had received treatment related to his PTSD since 2003.  
Received from the Veteran in November 2007 was an 
Authorization and Consent to Release Information (VA Form 21-
4142) in which he reported he received treatment from Dr. M 
at the "Frank Tejeda OPC" and at the Vet Center on 
"Cyperss Street" with Dr. H.  

Although the AMC obtained complete treatment records for the 
Veteran from the Frank Tejeda VA Outpatient Clinic, it 
appears that no attempt was made to obtain treatment records 
from the Vet Center.  Because the Board's requested 
development has not been completed, it is clear that the AMC 
did not fully comply with the remand instructions of August 
2007.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand. 

Because the Board's instructions have not been fulfilled, the 
claim must be returned to the AMC for compliance with the 
previous Remand.  The Board notes that a review of VA's 
internet website shows there is a Vet Center located in San 
Antonio on Cypress Street.  In accordance with VA's duty to 
assist in obtaining evidence necessary to substantiate his 
claim, the Board finds that an attempt should be made to 
obtain all Vet Center records for the Veteran.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any and all records for 
the Veteran from the Cypress Street Vet 
Center, for treatment for PTSD.  

2. After conducting any additional indicated 
development, review the evidence of record 
and adjudicate the claim.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the applicable 
legal authority, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

